custody. See Wallace v. Wallace, 112 Nev, 1015, 1019, 922 P.2d 541, 543
                (1996) (providing that this court reviews a child custody decision for an
                abuse of discretion).
                            Appellant next challenges the district court's spousal support
                award arguing that the court should have awarded a larger amount to
                reflect Eric's significantly higher income. The record demonstrates that
                the district court considered the factors outlined in NRS 125.150(8) in
                calculating the spousal support award and specifically found that the
                parties were married for ten years and that appellant stopped working to
                care for the children, but that appellant was of a working-age, was
                healthy, and according to her previous work experience, had the potential
                to earn more than respondent within a matter of years. Further, it
                appears that appellant's request that she receive a larger percentage of
                respondent's income as spousal support referred to the portion of
                respondent's income that is his separate property. Thus, we conclude that
                the district court did not abuse its discretion in fashioning the spousal
                support award. Wolff v. Wolff,   112 Nev. 1355, 1359, 929 P.2d 916, 918-19
                (1996) (explaining that this court reviews a spousal support award for an
                abuse of discretion).
                            Lastly, appellant challenges the amount of attorney fees she
                was awarded. The district court awarded appellant attorney fees in
                accordance with Sargeant v. Sargeant, 88 Nev. 223, 227, 495 P.2d 618, 621
                (1972), but limited the amount because appellant had unnecessarily
                increased the litigation costs. Specifically, the court found that appellant
                refused to take advantage of the professionals respondent made available
                to assist her and her experts in their search for information regarding
                respondent's interests in his father's estate and his father's business. As a
                result, the litigation costs were increased, and in determining the
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                reasonableness of appellant's attorney fees incurred, the district court
                limited the amount to reflect that. In doing so, the district court
                determined what would be a reasonable award under Brunzell v. Golden
                Gate National Bank, 85 Nev. 345, 455 P.2d 31 (1969). Thus, we conclude
                that the district court did not abuse its discretion in calculating the
                attorney fees award.    See Miller v. Wilfong, 121 Nev. 619, 623, 119 P.3d
                727, 730 (2005) (providing that this court reviews an award of attorney
                fees for an abuse of discretion). Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.'




                                         Hardesty


                  'at

                Douglas
                        274                , J.
                                                           Cherry




                        'We conclude that appellant's additional arguments lack merit.

                      We direct the clerk of this court to return, unfiled, the proper person
                documents provisionally received in this court on June 4, 2013, and June
                12, 2013. See Carson Ready Mix, Inc. v. First Nat'l Bank of Nev., 97 Nev.
                474, 476, 635 P.2d 276, 277 (1981) (providing that this court cannot
                consider documents that were not part of the district court's record). In
                resolving this appeal, this court has considered all other proper person
                documents submitted by appellant except to the extent that appellant
                submitted documents that were not in the record before the district court.
                Id. Further, to the extent that appellant sought a modification of custody
                in her July 26, 2013, proper person document, additional attorney fees in
                her October 11, 2013, proper person document, or compensation for health
                care costs in her November 25, 2013, proper person document, appellant
                must seek such relief from the district court in the first instance.
SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                cc: Hon. Bridget Robb Peck, District Judge
                     Shawn B. Meador, Settlement Judge
                     Gina G. Sotelo
                     Silverman, Decaria & Kattelman, Chtd.
                     Washoe District Court Clerk




SUPREME COURT
      OF
   NEVADA
                                                  4
  1947A